Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on November 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.:10,736,054 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Regarding 35 U.S.C. 112 (a)  applicant’s arguments, see page 4 paragraph 5, filed November 23, 2021, with respect to claims 1-3 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) paragraph rejection of claims 1-3 have been withdrawn in view of applicants response, see page 6 paragraphs 1-2, “Lines 9-12 of page 24 of Applicant's originally filed specification (¶¶ [0148]-[0149] of the published specification) states: The power offset determined based on the configuration parameter or subcarrier spacing (numerology/SCS) adopted by the preamble may be expressed as DELTA P=DELTA SCS; for example, DELTA SCS may be determined according to (11) below: DELTA SCS=10 log(.mu.+1) (11);  where, .mu. denotes the configuration parameter of the subcarrier spacing adopted by the preamble, and the subcarrier spacing .DELTA.f adopted by the preamble may be expressed as .DELTA.f=15.2.sup..mu. kHz, a value of .mu. being, for example, 0, or 1, or 2, or 3, etc. ”.

Regarding 35 U.S.C. 103 applicant’s arguments, see page 6 paragraphs 2 – page 14, filed November 23, 2021, with respect to claims 1-3 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-3 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1-3 … estimate a pathloss based on a selected synchronization signal/physical broadcast channel block (SS/PBCH block) or a selected channel state information reference signal (CSI-RS) and; determine the lower of a first transmission power and a second transmission power as a transmission power of a preamble via a physical random access channel (PRACH); … transmit the preamble via the PRACH at the determined transmission power; wherein, the first transmission power is according to a maximum transmission power, and the second transmission power is according to a preamble receiving target power and the estimated pathloss; and wherein, the preamble receiving target power is according to a power offset and a power ramping counter, and the power offset is determined based on a configuration parameter of a subcarrier spacing for the preamble transmission… and in combination with other limitations recited as specified in claims 1-3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Song (US Pub. No.: 2013/0035084) discloses a mobile wireless device adapts transmit power levels and number of retransmissions of a preamble sent to a wireless network. The mobile wireless device measures characteristics of a downlink signal received from the wireless network. The mobile wireless device transmits a series of preambles to the wireless network, each successive preamble having an increased power level, starting at a power level based on the measured received signal characteristics and on parameters received from the wireless network, up to a maximum transmit power level.
Amirijoo (US Pub. No.: 2012/0008524) discloses a user equipment for obtaining data for observing performance related to Random Access in a cellular radio system is provided. The user equipment can connect to the system. In order to provide the network/system with data for observing the random access procedure the user equipment measures and stores data needed to compute measurements to be reported to the system. The user equipment further 

Xu (US Pub. No.: 2014/0226638) discloses a method is provided for wireless communications by a user equipment (UE). The method generally includes detecting a synchronization signal transmitted from at least one of a plurality of transmission points, wherein each of the plurality of transmission points transmits a synchronization signal at a different offset time relative to a subframe boundary in a synchronized network, determining a subframe occurring a fixed time after detecting the synchronization signal to monitor for system information transmitted from at least one of the plurality of transmission points, and monitoring for a system information block during the determined subframe.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469